EXHIBIT 99.(a)(1)(E) ALSIUS CORPORATION OFFER TO EXCHANGE CERTAIN OUTSTANDING OPTIONS CONFIRMATION OF RECEIPT OF LETTER OF TRANSMITTAL This confirms our receipt of your Letter of Transmittal, which sets forth your election to exchange some or all of your outstanding options pursuant to Alsius Corporation's Offer to Exchange Certain Outstanding Options to Purchase Common Stock dated June 16, 2008 (the "Offer"). This does not serve as a formal acceptance by Alsius Corporation (the "Company") of your options designated on your Letter of Transmittal for exchange. The procedure for the Company's acceptance of options for exchange is described in the Offer previously made available to you. Your election to exchange your options may be withdrawn or changed at any time prior to 5:00 p.m. Pacific Daylight Time on July25, 2008, the Expiration Date of the Offer, unless extended by the Company. Withdrawals must be submitted to the Company on the Notice of Withdrawal as described in the Section 3 of the Offer. If you have any questions about the Offer, please contact Brett Scott (Chief Financial
